MilleR, J.,
concurring,
with whom LANE, J., joins.
The majority correctly states that “[ajppellant * * * paid the dumping duties,” but then, with the wizardry of a Houdini, escapes from this reality to discover appellant’s “standing” under section 514 by concluding that appellant is an “agent of the person paying any [such] charge.” The majority opinion in United States v. Wedemann & Godknecht, Inc., 62 CCPA 86, C.A.D. 1151, 515 F. 2d 1145 (1975), from which the majority here quotes extensively, provides no basis for such a conclusion. In Wedemann, the majority found that Wede-mann & Godknecht was the agent of the person paying the duty and, therefore, had standing under section 514.
The majority opinion does not follow the holding in Wedemann, but, instead, adopts the analysis of my concurring opinion in that case. What the majority implicitly concludes should be explicitly stated, namely: Pasco has proved that it is the real party in interest, and this court has concluded that the class of persons entitled to file protests under section 514 must include the person who pays the duty.